ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_06_EN.txt. 287

SEPARATE OPINION OF JUDGE GUILLAUME
[Translation]

1. The Advisory Opinion given by the Court in the present case was
the subject of serious reservations by a number of my colleagues and will
probably be received with a chorus of criticism. I share some of the
reservations but will not join in the chorus.

Of course the Opinion has many imperfections. It deals too quickly
with complex questions which should have received fuller and more
balanced treatment, for example with respect to environmental law, the
law of reprisals, humanitarian law and the law of neutrality. In these
various areas, the Court, seeking to identify the custom in force, has
taken hardly any account, whatever it may say on the matter, of practice
and of the opinio juris of States, and too often it allowed itself to be
guided by considerations falling more within the sphere of natural law
than of positive law, of lex ferenda rather than of lex lata. It also
accorded excessive import to the resolutions of the General Assembly of
the United Nations. This confusion, aggravated by paragraph 104 of the
Opinion, was not without consequence for the wording adopted in the
operative part. Indeed, this operative part, while ruling ultra petita with
regard to nuclear disarmament, gives, on certain points, only an implicit
answer to the question posed. In these circumstances it would be easy to
condemn the Court. I will not do so, for this unsatisfactory situation
ultimately stems less from the erring ways of the judge than from the
applicable law.

2. This being the case, the Court could have considered declining to
respond to the request for an advisory opinion. This solution would have
found some justification in the very circumstances of the seisin. The
opinion requested by the General Assembly of the United Nations (like
indeed the one requested by the World Health Assembly) originated in a
campaign conducted by an association called International Association
of Lawyers Against Nuclear Arms (IALANA), which in conjunction with
various other groups launched in 1992 a project entitled “World Court
Project” in order to obtain from the Court a proclamation of the illegal-
ity of the threat or use of nuclear weapons. These associations worked
very intensively to secure the adoption of the resolutions referring the
question to the Court and to induce States hostile to nuclear weapons to
appear before the Court. Indeed, the Court and the judges received thou-
sands of letters inspired by these groups, appealing both to the Members’
conscience and to the public conscience.

I am sure that the pressure brought to bear in this way did not influ-
ence the Court’s deliberations, but I wondered whether, in such circum-
stances, the requests for opinions could still be regarded as coming from

65
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. GUILLAUME) 288

the Assemblies which had adopted them or whether, piercing the veil, the
Court should not have dismissed them as inadmissible. However, I dare
to hope that Governments and intergovernmental institutions still retain
sufficient independence of decision to resist the powerful pressure groups
which besiege them today with the support of the mass media. I also note
that none of the States which appeared before the Court raised such an
objection. In the circumstances I did not believe that the Court should
uphold it proprio motu.

3. Basically, I share the Court’s opinion as stated in operative para-
graph 2B, to the effect that there is in neither customary nor conven-
tional international law any comprehensive and universal prohibition of
the recourse to nuclear weapons as such. On the other hand, I find it hard
to understand why, in operative paragraph 2 A, the Court saw fit to state
that “there is in neither customary nor conventional international law
any specific authorization of the threat or use of nuclear weapons”. This
statement is not incorrect in itself, but it is of no interest to the General
Assembly of the United Nations since it stems from the view of the Court
itself that “the illegality of the use of certain weapons as such does not
result from an absence of authorization but, on the contrary, is formu-
lated in terms of prohibition” (para. 52).

4. In contrast, I fully endorse operative paragraph 2 C, since States can
obviously have recourse to nuclear weapons, or indeed to any weapons,
only under the conditions established by the Charter of the United
Nations and in particular by its Article 51, concerning the right of indi-
vidual or collective self-defence. States are moreover bound to respect the
conventional rules specifically governing recourse to nuclear weapons
which are summarized in paragraphs 58 and 59 of the Opinion.

*

5. The application of customary humanitarian law to nuclear weapons
raised much more difficult questions.

As the Court noted, customary law concerning the conduct of military
operations derives mainly from the Annex to the Hague Convention IV
respecting the Laws and Customs of War on Land of 18 October 1907. In
view of the nature and age of these provisions, it could be asked whether
they were applicable to the use, and especially to the threat of use, of
nuclear weapons. It seemed legitimate to have the gravest doubts on this
latter point. But no nuclear-weapon State contested before the Court that
this was the case, and the immense majority, if not all, of the other States
was in agreement. The Court could only take note of this consensus in
paragraph 22 of its Opinion.

These customary rules were summarized by the Court in three catego-
ries in paragraph 78 of the Opinion: States do not have unlimited free-

66
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. GUILLAUME) 289

dom of choice in the weapons they use; they must never use weapons
which are incapable of distinguishing between civilian and military tar-
gets; and they are prohibited to use weapons likely to cause unnecessary
suffering to combatants.

I fully subscribe to this analysis but I think that it should have been
completed by a reference to the rules concerning the collateral damage
which attacks on legitimate military objectives can cause to civilian popu-
lations. These rules originated in Articles 23 (g), 25 and 27 of the Annex
to the Hague Convention IV. They were the subject of new formulations
in the draft convention on the rules of aerial warfare of 1923 and in the
resolution adopted by the Assembly of the League of Nations on 30 Sep-
tember 1938. They were clarified by the United States Nuremberg Mili-
tary Tribunal in case No. 47. They were further clarified by the General
Assembly of the United Nations in its resolution 2444 (XXIID) of
19 December 1968 concerning respect for human rights in armed con-
flicts, which was adopted unanimously and states:

“it is prohibited to launch attacks against the civilian populations as
such; . . . distinction must be made at all times between persons
taking part in the hostilities and members of the civilian population
to the effect that the latter be spared as much as possible”.

Lastly, they were further developed by Article 51 of Additional Protocol I
of 1977 to the Geneva Conventions, which condemns attacks on military
objectives which may be expected to cause “excessive” incidental damage
to the civilian population.

Customary humanitarian law thus contains only one absolute prohibi-
tion: the prohibition of so-called “blind” weapons which are incapable of
distinguishing between civilian targets and military targets. But nuclear
weapons obviously do not necessarily fall into this category.

Furthermore, this law implies comparisons. The collateral damage
caused to civilian populations must not be “excessive” in relation to “the
military advantage anticipated”. The suffering caused to combatants
must not be “unnecessary”, i.e. it must not cause, in the words of the
Court itself, “a harm greater than that unavoidable to achieve legitimate
military objectives” (para. 78).

Hence nuclear weapons could not be regarded as illegal by the sole
reason of the suffering which they are likely to cause. Such suffering
must still be compared with the “military advantage anticipated” or with
the “military objectives” pursued.

With regard to nuclear weapons of mass destruction, it is clear how-
ever that the damage which they are likely to cause is such that their use
could not be envisaged except in extreme cases.

6. The same reasoning holds good with respect to the law of neutrality
since, on many occasions, it has been maintained or recognized that the
legality of actions carried out by belligerents in neutral territory depends

67
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. GUILLAUME) 290

on the “military necessities”, as the late Judge Ago noted in the light of a
widespread practice described in the addendum to his Eighth Report to
the International Law Commission on the Responsibility of States
(para. 50 and note 101).

7. In short, the Court should therefore, in my view, have replied on
this point to the question put by stating that the threat or use of nuclear
weapons is compatible with the law applicable in armed conflict only in
certain extreme cases. The Court preferred, in operative paragraph 2 E,
to use a negative formula when it stated that such threat or use were
“generally prohibited”. This wording is vague but it nevertheless implies
that the threat or use of nuclear weapons are not prohibited “in any cir-
cumstance” by the law applicable in armed conflict, as indeed the Court
pointed out in paragraph 95 of the Opinion.

8. The Court added in operative paragraph 2E:

“However, in view of the current state of international law, and of
the elements of fact at its disposal, the Court cannot conclude defini-
tively whether the threat or use of nuclear weapons would be lawful
or unlawful in an extreme circumstance of self-defence, in which the
very survival of a State would be at stake.”

Once again, this wording is not entirely satisfactory, and I therefore
believe that it needs some clarification.

None of the States which appeared before the Court raised the ques-
tion of the relations between the right of self-defence recognized by Ar-
ticle 51 of the Charter and the principles and rules of the law applicable
in armed conflict. All of them argued as if these two types of prescription
were independent, in other words as if the jus ad bellum and the jus in
bello constituted two entities having no relation with each other. In some
parts of its Opinion the Court even seemed to be tempted by such a con-
struction. It may be wondered whether that is indeed the case or whether,
on the contrary, the rules of the jus ad bellum may not provide some
clarification of the rules of the jus in bello.

The right of self-defence proclaimed by the Charter of the United
Nations is characterized by the Charter as natural law. But Article 51
adds that nothing in the Charter shall impair this right. The same applies
a fortiori to customary law or treaty law. This conclusion is easily
explained, for no system of law, whatever it may be, could deprive one of
its subjects of the right to defend its own existence and safeguard its vital
interests. Accordingly, international law cannot deprive a State of the
right to resort to nuclear weapons if such action constitutes the ultimate
means by which it can guarantee its survival. In such a case the State
enjoys a kind of “absolute defence” (“excuse absolutoire”) similar to the
one which exists in all systems of criminal law.

The Court did indeed identify this problem when, in paragraph 96 of
the Opinion, it stated that it cannot

68
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. GUILLAUME) 291

“lose sight of the fundamental right of every State to survival, and
thus its right to resort to self-defence, in accordance with Article 51
of the Charter, when its survival is at stake”.

With this in mind, it pointed out in the same paragraph that “an
appreciable section of the international community adhered for many
years” to “the practice referred to-as ‘policy of deterrence’”. It also
stressed that States which adhered to this doctrine and this practice

“have always, in concert with certain other States, reserved the right
to use those weapons in the exercise of the right to self-defence
against an armed attack threatening their vital security interests”
(para. 66).

It also noted

“the reservations which certain nuclear-weapon States have
appended to the undertakings they have given, notably under the
Protocols to the Treaties of Tlatelolco and Rarotonga, and also
under the declarations made by them in connection with the exten-
sion of the Treaty on the Non-Proliferation of Nuclear Weapons,
not to resort to such weapons” (para. 96).

Lastly, the Court observed that the reservations to these Protocols and
the ones contained in the declarations had “met with no objection from
the parties to the Tlatelolco or Rarotonga Treaties or from the Security
Council” (para. 62). Indeed, it pointed out that the Security Council had
noted with appreciation or welcomed the statements made in this connec-
tion (para. 45).

9. In these circumstances, the Court, in my view, ought to have carried
its reasoning to its conclusion and explicitly recognized the legality of
deterrence for defence of the vital interests of States. It did not do so
explicitly, and that is why I was unable to support operative para-
graph 2E. But it did so implicitly, and that is why I appended to the
Advisory Opinion a separate opinion and not a dissenting one.

In operative paragraph 2E the Court decided in fact that it could not
in those extreme circumstances conclude definitively whether the threat
or use of nuclear weapons would be lawful or unlawful. In other words,
it concluded that in such circumstances the law provided no guide for
States. But if the law is silent in this case, States remain free to act as they
intend.

10. International law rests on the principle of the sovereignty of States
and thus originates from their consent. In other words, in the excellent
language of the Permanent Court, “international law governs relations
between independent States. The rules of law binding upon States there-
fore emanate from their own free will.” (“Lotus”, Judgment No. 9, 1927,
P.C.LJ., Series À, No. 10, p. 18.)

The Court itself had occasion to draw the consequences of this prin-
ciple in various forms in the case between Nicaragua and the United

69
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. GUILLAUME) 292

States of America. It pointed out that the principle of the sovereignty of
States permits all States to decide freely on “the choice of a political, eco-
nomic, social and cultural system, and the formulation of foreign policy”
(Military and Paramilitary Activities in and against Nicaragua ( Nicara-
gua v. United States of America), Merits, . C.J. Reports 1986, p. 108). It
stated in particular that

“in international law there are no rules, other than such rules as may
be accepted by the State concerned, by treaty or otherwise, whereby
the level of armaments of a sovereign State can be limited, and this
principle is valid for all States without exception” (ibid., p. 135).

11. The constant practice of States is along these lines as far as the jus
in bello is concerned. All the treaties concerning certain types of weapons
are formulated in terms of prohibition. This is true, for example, of the
1967 Treaty for the Prohibition of Nuclear Weapons in Latin America,
the 1975 Convention on the Prohibition of the Development, Production
and Stockpiling of Bacteriological Weapons, the 1981 Convention on
Prohibitions or Restrictions on the Use of Certain Conventional Weap-
ons which may be Deemed to be Excessively Injurious, or the 1993 Con-
vention on the Prohibition of the Development, Production, Stockpiling
and Use of Chemical Weapons and their Destruction. Similarly, the
draft convention annexed to resolutions 45/59 and 46/37 of the General
Assembly of the United Nations is designed to achieve according to its
own title “the prohibition of the use of nuclear weapons”.

It will also be noted that the only national judgment, to my knowledge,
to have pronounced on this point did so along the same lines. The Tokyo
District Court stated in its judgment of 7 December 1963: “Of course,
it is right that the use of a new weapon is legal as long as international
law does not prohibit it.” (Japanese Annual of International Law, 1964,
No. 8, p. 235.)

Indeed, and as already pointed out, the Court itself recognized in this
Opinion the customary nature of such a principle when it stated that “the
illegality of the use of certain weapons as such does not result from an
absence of authorization but, on the contrary, is formulated in terms of
prohibition” (para. 52).

12. In these circumstances it follows implicitly but necessarily from
operative paragraph 2E of the Court’s Opinion that States can resort to
“the threat or use of nuclear weapons . . . in an extreme circumstance of
self-defence, in which the very survival of a State would be at stake”.
This has always been the foundation of the policies of deterrence whose
legality is thus recognized.

13. Nuclear weapons are nevertheless “potentially catastrophic”, and
it is therefore understandable that the Court should have felt a need to
stress in paragraph 99 of its Opinion the great importance of Article VI
of the Treaty on the Non-Proliferation of Nuclear Weapons.

I fully approve of this reference and earnestly hope that the negotia-

70
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. GUILLAUME) 293

tions provided for by this text with regard both to nuclear disarmament
and to conventional disarmament will be crowned with success. How-
ever, I would have preferred the Court to limit itself to dealing with this
question in the reasons for its Opinion. For I fear that by adopting
operative paragraph 2F, in a formulation which attempts to summarize
the obligations of States parties to the Treaty on the Non-Proliferation of
Nuclear Weapons, without however doing so clearly, the Court may have
ruled ultra petita.

14. I should like solemnly to reaffirm in conclusion that it is not the
role of the judge to take the place of the legislator. During the last two
decades the international community has made considerable progress
towards the prohibition of nuclear weapons. But this process has not
been completed, and the Court must limit itself to recording the state of
the law without being able to substitute its assessment for the will of sov-
ereign States. It is the mark of the greatness of a judge to remain within
his role in all humility, whatever religious, philosophical or moral debates
he may conduct with himself.

(Signed) Gilbert GUILLAUME.

71
